*172ON MOTION
GAJARSA, Circuit Judge.

ORDER

Johnson Controls Technology Company et al. (Johnson Controls) move to dismiss this appeal for lack of jurisdiction. Mau Fong Electron Co., Ltd. et al. (Mau Fong) oppose. Johnson Controls replies.
Johnson Controls sued Mau Fong for infringement of four patents regarding two Mau Fong products in the United States District Court for the Western District of Michigan, case number l:02-CV-254. Mau Fong counterclaimed for declaratory judgments of noninfringement and invalidity and for damages related to tortious interference with actual and prospective business relationships. On September 8, 2003, the district court granted summary judgment of infringement of claim 16 of one of the patents and denied Mau Fong’s motion for summary judgment of invalidity and noninfringement. Mau Fong appealed. Johnson withdrew, except for 28 claims of one patent, its other claims for infringement. Those remaining claims for infringement, Mau Fong’s counterclaims, and a damages determination remain pending at the district court.
Because there was no entry of a Fed. R.Civ.P. 54(b) judgment, if one would have been proper, and because other claims for relief remain pending, there is no final judgment and thus we have no jurisdiction over this appeal. See Fed.R.Civ.P. 54(b).
Accordingly,
IT IS ORDERED THAT:
(1) Johnson Controls’ motion to dismiss is granted.
(2) Costs related to the filing of the motion to dismiss and reply are awarded to Johnson Controls.